390 S.W.2d 477 (1965)
Henry F. TAYLOR et ux., (Wayne Wigley, et al.), Petitioners,
v.
FEDERAL LAND BANK OF HOUSTON et al., Respondents.
No. 6801.
Court of Civil Appeals of Texas. Beaumont.
March 25, 1965.
Rehearing Denied April 28, 1965.
*478 Leonard E. Choate, Dallas, for Wigley, and others.
Floyd Addington, Lewis Lanier, John Seale, Jasper, Ripley E. Woodard, Houston, for Federal Land Bank of Houston and others.
HIGHTOWER, Chief Justice.
Petitioners filed motion to amend their appeal and supersedeas bonds and for extension of time to file transcript and statement of facts. They submit in their motion, however, that a statement of facts is not necessary, the appeal being from an order of a trial court granting a summary judgment. Respondents all resist said motion on the theory that petitioners have failed to file proper bonds in the manner required by Rules 354, 356 and 364, T.R.C.P., and have failed to show good cause for failure to timely file transcript in accordance with Rule 386, T.R.C.P. For such reasons, they contend this appeal should be dismissed.
The bonds in question were timely filed with the district clerk, signed by petitioners and their sureties. Said bonds were filed in blank, however, no sums of money being set forth therein. We think these bonds were subject to amendment under Rule 430, T.R.C.P., had they been made to appear before us in a timely filed transcript.
However, petitioners in their motion to extend time for filing transcript wholly failed to show good cause therefor under Rule 386, supra, their only cause being the press of business of their attorney of record, and their declaration that the district clerk could not prepare the transcript in time. Said motion was not accompanied by any statement of the district clerk of her inability to timely furnish the transcript. This is not sufficient. For such reason, said motion is denied.
One of the respondents, Federal Land Bank of Houston, has filed motion to affirm on certificate because of failure of petitioners to timely file transcript. The bonds heretofore referred to, or any others, not being in the record, we are precluded from affirming on certificate because of lack of jurisdiction. Lucchese v. Specia, Tex. Civ.App., 281 S.W.2d 725.
The motions of all respondents to dismiss petitioners' attempted appeal for lack of jurisdiction is granted.
Appeal dismissed.